AGREEMENT AND DECLARATION OF TRUST

AGREEMENT AND DECLARATION OF TRUST, dated as of January 22, 2008, by and among G
REIT, Inc., a Maryland corporation (the “Company”) and Gary H. Hunt, W. Brand
Inlow, Edward A. Johnson, D. Fleet Wallace and Gary T. Wescombe (the
“Trustees”).

WHEREAS, the Company’s Board of Directors (the “Board”), a Special Committee of
the Board, and the Company’s stockholders have approved the dissolution of the
Company pursuant to a Plan of Liquidation and Dissolution (the “Plan”);

WHEREAS, the Plan provides, among other things, that the Board will cause the
Company to dispose of all of the assets of the Company, wind up its affairs, pay
or adequately provide for the payment of all of its liabilities and distribute
to or for the benefit of its stockholders all of the Company’s assets;

WHEREAS, as of the date hereof, substantially all of the assets of the Company
have been sold or otherwise disposed of;

WHEREAS, the Board believes it to be in the best interest of the Company to
complete the liquidation of the Company by transferring all remaining assets of
the Company to a liquidating trust (the “Trust”) on the Transfer Date with the
Trustees serving as the initial trustees, including a cash reserve set aside for
the contingent and existing obligations of the Company and the Trust (the “Cash
Reserve”);

WHEREAS, the Trustees shall administer the Trust pursuant to the terms of this
Agreement and, upon satisfaction of all liabilities and obligations of the
Company and the Trust, the Trustees shall distribute the residue of the proceeds
of the liquidation of the assets of the Company in accordance with the terms
hereof; and

WHEREAS, immediately prior to the transfer and assumption of the Company’s
assets and liabilities, the Company will become the owner of 100% of the
interests in the Company’s operating partnership, and, in connection with the
simultaneous dissolution of the operating partnership, all of the assets and
liabilities of the operating partnership will be transferred and assigned to,
and assumed by, the Company;

NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
NAMES AND DEFINITIONS

1.1 Name. The Trust shall be known as the G REIT Liquidating Trust.

1.2 Defined Terms. For all purposes of this instrument, unless the context
otherwise requires:

(a) “Affiliate” of any Person means any entity that controls, is controlled by,
or is under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

(b) “Agreement” shall mean this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof.

(c) “Beneficial Interest” shall mean each Beneficiary’s proportionate share of
the Trust Assets determined by the ratio of the number of Units held by such
Beneficiary to the total number of Units held by all Beneficiaries.

(d) “Beneficiary” shall mean each holder of Units.

(e) “Liabilities” shall mean all of the Company’s unsatisfied debts, claims,
liabilities, commitments, suits and other obligations, whether contingent or
fixed or otherwise (including, without limitation, any costs and expenses
incurred or to be incurred in connection with the liquidation of the Company).

(f) “Person” shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.

(g) “Record Date” shall mean January 22, 2008.

(h) “Retained Assets” shall mean all of the Company’s right, title and interest
in, to and under, all of the Company’s assets, including, without limitation,
its unsold properties, interests in legal entities, accounts receivable, cash,
securities, claims, causes of action, contingent claims and reserves distributed
to the Trustee.

(i) “Shares” shall mean the shares of common stock, $0.01 par value per share,
of the Company.

(j) “Stockholders” shall mean the holders of record of the outstanding Shares of
the Company at the close of business on the Record Date.

(k) “Transfer Date” shall mean January 28, 2008.

(l) “Trust” shall mean the Trust created by this Agreement.

(m) “Trust Assets” shall mean all the property held from time to time by the
Trustee under this Agreement, which initially shall consist of the Retained
Assets (excluding any liquidating distributions declared, but unpaid, having a
record date prior to the Transfer Date), and in addition, shall thereafter
include all dividends, distributions, rents, royalties, income, payments and
recoveries of claims, proceeds and other receipts of, from, or attributable to
any assets held by the Trust, less any of the foregoing utilized by the Trustee
to pay expenses of the Trust, satisfy Liabilities or to make distributions to
the Beneficiaries pursuant to the terms and conditions hereof.

(n) “Trustees” shall mean, Gary H. Hunt, W. Brand Inlow, Edward A. Johnson, D.
Fleet Wallace and Gary T. Wescombe, the initial Trustees under this Agreement,
and any successors thereto, pursuant to and in accordance with the terms of this
Agreement.

(o) “Units” shall have the meaning given to such term in Section 3.1(a).

ARTICLE II
GRANT TO AND NATURE OF TRANSFER

2.1 Formation. The Company hereby grants, delivers, releases, assigns and
conveys to the Trustees, and the Trustees hereby accepts, the sum of $100 to be
held in trust for the benefit of the Beneficiaries of the Trust,

2.2 Grant. On the Transfer Date, the Company shall grant, deliver, release,
assign and convey to the Trustees, to be held in trust for the benefit of the
Beneficiaries of the Trust, all of the Company’s right, title, interest in, to
and under, the Retained Assets, for the uses and purposes stated herein, subject
to the terms and provisions set out below, and the Trustees agree to accept such
Retained Assets, subject to the following terms and provisions.

2.3 Purpose of Trust.

(a) The Trust is organized for the sole purpose of winding up the Company’s
affairs and the liquidation of the Retained Assets with no objective to continue
or engage in the conduct of a trade or business, except as necessary for the
orderly liquidation of the Trust Assets.

(b) The Retained Assets granted, assigned and conveyed to the Trustees shall be
held in the Trust, and the Trustees will (i) further liquidate the Trust Assets
as it deems necessary to carry out the purpose of the Trust and facilitate
distribution of the Trust Assets, (ii) allocate, protect, conserve and manage
the Trust Assets in accordance with the terms and conditions hereof,
(iii) complete the winding up of the Company’s affairs, (iv) act on behalf of
the Beneficiaries, and (v) distribute the Trust Assets in accordance with the
terms and conditions hereof.

(c) It is intended that for federal, state and local income tax purposes, the
Trust shall be treated as a liquidating trust under Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law, and the Beneficiaries shall be treated as the owners of their respective
share of the Trust pursuant to Sections 671 through 679 of the Internal Revenue
Code of 1986, as amended (the “Code”) and any analogous provision of state or
local law, and shall be taxed on their respective share of the Trust’s taxable
income (including both ordinary income and capital gains) pursuant to
Section 671 of the Code and any analogous provision of state or local law. The
Trustees shall file all tax returns required to be filed with any governmental
agency consistent with this position, including, but not limited to, any returns
required of grantor trusts pursuant to Treasury Regulation Section 1.671-4(a).

2.4 No Reversion to the Company. In no event shall any part of the Trust Assets
revert to or be distributed to the Company.

2.5 Instruments of Further Assurance. The Company will, upon reasonable request
of the Trustees, execute, acknowledge, and deliver such further instruments and
do such further acts as may be necessary or proper to carry out effectively the
purposes of this Agreement, to confirm or effectuate the transfer to the
Trustees of any property intended to be covered hereby, and to vest in the
Trustees and its successors and assigns, the estate, powers, instruments or
funds in trust hereunder.

2.6 Payment of Liabilities. The Trustees, in their capacity as Trustees
hereunder and not in their individual capacities, shall assume all Liabilities
and agrees to cause the Trust to pay, discharge and perform when due all of the
Liabilities on and as of the Transfer Date. Should any Liability be asserted
against the Trustees as the transferee of the Trust Assets or as a result of the
assumption made in this Section 2.6, the Trustees may use such part of the Trust
Assets as may be necessary in contesting any such Liability or in payment
thereof, but in no event shall the Trustees, Beneficiaries or agents of the
Trust be personally liable, nor shall resort be had to the private property of
such Persons, in the event that the Trust Assets are not sufficient to satisfy
the Liabilities.

ARTICLE III
BENEFICIARIES

3.1 Beneficial Interests.

(a) The Beneficial Interest of each Stockholder shall be determined in
accordance with a certified copy of the Company’s stockholder list as of the
Record Date. The Company will deliver such a certified copy of the Company’s
stockholder list to the Trustees within a reasonable time after such date. The
Trustees shall be entitled to rely and shall be fully protected in relying upon
the certified copy of the Company’s stockholder list. For ease of
administration, the Trustees shall express the Beneficial Interest of each
Beneficiary in terms of units (“Units”). Each record owner of Shares as of the
close of business on the Record Date shall receive one Unit for each Share then
held of record. Each Beneficiary shall have a pro rata interest in the Trust
Assets equal to the number of Units held by such owner divided by the total
number of Units held by all Beneficiaries.

(b) On and after the Transfer Date, all outstanding Shares shall be deemed
cancelled automatically.

(c) The rights of Beneficiaries in, to and under the Trust Assets and the Trust
shall not be represented by any form of certificate or other instrument, and no
Beneficiary shall be entitled to such a certificate. The Trustees shall maintain
at their place of business a record of the name and address of each Beneficiary
and such Beneficiary’s aggregate Units in the Trust.

(d) If any conflicting claims or demands are made or asserted with respect to
the ownership of any Units, or if there is any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Units, then, in any of such events, the
Trustees shall be entitled, at their sole election, to refuse to comply with any
such conflicting claims or demands. In so refusing, the Trustees may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustees shall not be or become liable to any of such parties for its
failure or refusal to comply with any of such conflicting claims or demands or
to take any other action with respect thereto, nor shall the Trustees be liable
for interest on any funds which it may so withhold. Notwithstanding anything to
the contrary set forth in this Section 3.1(d), the Trustees shall be entitled to
refrain and refuse to act until either (i) the rights of the adverse claimants
have been adjudicated by a final judgment of a court of competent jurisdiction,
(ii) all differences have been adjusted by valid written agreement between all
of such parties, and the Trustees shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Trustees a
surety bond or other security satisfactory to the Trustees, as they shall deem
appropriate, to fully indemnify them as between all conflicting claims or
demands.

3.2 Rights of Beneficiaries. Each Beneficiary shall be entitled to participate
in the rights and benefits due to a Beneficiary hereunder according to the
Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of each
Beneficiary hereunder is declared, and shall be in all respects, personal
property and upon the death of an individual Beneficiary, the Beneficiary’s
Beneficial Interest shall pass as personal property to the Beneficiary’s legal
representative and such death shall in no way terminate or affect the validity
of this Agreement. A Beneficiary shall have no title to, right to, possession
of, management of, or control of, the Trust Assets except as expressly provided
herein. No widower, widow, heir or devisee of any person who may be a
Beneficiary shall have any right of dower, homestead, or inheritance, or of
partition, or of any other right, statutory or otherwise, in any property
forming a part of the Trust Assets but the whole title to all the Trust Assets
shall be vested in the Trustees and the sole interest of the Beneficiaries shall
be the rights and benefits given to such Persons under this Agreement.

3.3 Limitations on Transfer of Interests of Beneficiaries.

(a) THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE TRANSFERRED; PROVIDED
THAT THE BENEFICIAL INTERESTS SHALL BE ASSIGNABLE OR TRANSFERABLE BY WILL,
INTESTATE SUCCESSION OR OPERATION OF LAW.

(b) Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such interests be subject to
the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Trustees to
the Beneficiary free and clear of all assignments, attachments, anticipations,
levies, executions, decrees and sequestrations and shall become the property of
the Beneficiary only when actually received by such Beneficiary.

3.4 Trustees as Beneficiary. The Trustees, either individually or in a
representative or fiduciary capacity, may be a Beneficiary to the same extent as
if it were not the Trustees hereunder and shall have all rights of a
Beneficiary, including, without limitation, the right to vote and to receive
distributions, to the same extent as if they were not the Trustees hereunder.

ARTICLE IV
DURATION AND TERMINATION OF THE TRUST

4.1 Duration. The existence of the Trust shall terminate upon the earliest of
(1) the distribution of all the Trust Assets as provided in Section 5.7, or
(2) the expiration of a period of three years from the Transfer Date.
Notwithstanding the foregoing, the Trustee may continue the existence of the
Trust beyond the three-year term if the Trustees reasonably determine that an
extension is necessary to fulfill the purposes of the trust; provided that the
Trustees have requested and obtained additional no-action assurance from the
Division of Corporation Finance of the Securities and Exchange Commission prior
to such extension.

4.2 Other Obligations of Trustees upon Termination. Upon termination of the
Trust, the Trustees shall provide for the retention of the books, records, lists
of holders of Units, and files which shall have been delivered to or created by
the Trustees. At the Trustees’ discretion, all of such records and documents may
be destroyed at any time after seven years from the distribution of all the
Trust Assets. Except as otherwise specifically provided herein, upon the
distribution of all the Trust Assets, the Trustees shall have no further duties
or obligations hereunder; provided, that the Trustees shall execute and deliver
such other instruments and agreements as shall be reasonably necessary to effect
the termination of the Trust.

ARTICLE V
ADMINISTRATION OF TRUST ASSETS

5.1 Sale of Trust Assets. Subject to the terms and conditions of this Agreement,
the Trustees may, at such times as the Trustees deem appropriate, collect,
liquidate, reduce to cash, transfer, assign, or otherwise dispose of all or any
part of the Trust Assets as it deems appropriate at public auction or at private
sale for cash, securities or other property, or upon credit (either secured or
unsecured as the Trustee shall determine). The Trustees shall make continuing
efforts to dispose of the Trust’s assets, make timely distributions and not
unduly prolong the duration of the Trust.

5.2 Efforts to Resolve Claims and Liabilities. Subject to the terms and
conditions of this Agreement, the Trustees shall make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust may be responsible, dispose of the Trust Assets,
make timely distributions and not unduly prolong the duration of the Trust.

5.3 Continued Collection of Trust Assets. All property that is determined to be
a part of the Trust Assets shall continue to be collected by the Trustees and
held as a part of the Trust. The Trustees shall hold the Trust Assets without
being obligated to provide for or pay any interest thereon to any Beneficiary,
except to the extent of such Beneficiary’s share of interest actually earned by
the Trust after payment of the Trust’s liabilities and expenses as provided in
Section 5.5.

5.4 Restriction on Trust Assets. The Trustees shall cause to be distributed any
assets prohibited by Revenue Procedure 82-58, 1982-2 C.B. 847 (as amplified by
Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may be further amended,
supplemented, or modified, including, but not limited to, any listed stocks or
securities, any readily-marketable assets, any operating assets of a going
business, any unlisted stock of a single issuer that represents 80% or more of
the stock of such issuer, or any general or limited partnership interest, except
that the Trust may receive and hold for disposition, the ownership interests
identified in Schedule B hereto. The Trustees shall not retain cash in excess of
a reasonable amount to meet expenses, charges and obligations of the Trust, the
Trust Assets and all Liabilities.

5.5 Payment of Expenses and Liabilities. The Trustees shall pay from the Trust
Assets all expenses, charges, and obligations of the Trust and of the Trust
Assets and all Liabilities and obligations which the Trustees specifically
assume and agree to pay pursuant to this Agreement and such transferee
liabilities which the Trustees may be obligated to pay as transferee of the
Trust Assets, including, but not limited to, interest, penalties, taxes,
assessments, and public charges of any kind or nature and the costs, charges,
and expenses connected with or growing out of the execution or administration of
the Trust and such other payments and disbursements as are provided in this
Agreement or which may be determined to be a proper charge against the Trust
Assets by the Trustees.

5.6 Interim Distributions. At such times as may be determined in its sole
discretion, the Trustees shall distribute, or cause to be distributed to the
Beneficiaries, in proportion to the number of Units held by each Beneficiary on
the record date for such distribution as determined by the Trustees in their
sole discretion, such cash or other property comprising a portion of the Trust
Assets as the Trustees may in their sole discretion determine may be
distributed; provided, however, that the Trustees shall distribute, or cause to
be distributed, at least annually to the Beneficiaries all cash proceeds from
the sale of the Trust Assets in excess of a reasonable amount (as determined by
the Trustees) to satisfy the Liabilities and expenses described in Section 5.5.

5.7 Final Distribution. If the Trustees determine that the Liabilities and all
other claims, expenses, charges, and obligations of the Trust have been paid or
discharged, the Trustees shall, as expeditiously as is consistent with the
conservation and protection of the Trust Assets, distribute the remaining Trust
Assets, if any, to the Beneficiaries in proportion to the number of Units held
by each Beneficiary.

5.8 Reports to Beneficiaries and Others.

(a) As soon as practicable after the Transfer Date, the Trustees will mail to
each Beneficiary a notice indicating how many Units such person beneficially
owns and the Trustees’ addresses and other contact information. As soon as
practicable after the end of each tax year and after termination of the Trust,
but in any event within 90 days after each such event, the Trustees shall submit
a written report and account to the Beneficiaries showing (i) the assets and
liabilities of the Trust at the end of such taxable year or upon termination and
the receipts and disbursements of the Trustees for such taxable year or period,
prepared in accordance with generally accepted accounting principles, (ii) any
changes in the Trust Assets and Liabilities that they have not previously
reported, (iii) statements of net assets and changes in net assets for such
taxable year and (iv) any action taken by the Trustees in the performance of
their duties under this Agreement that it has not previously reported, and
which, in its opinion, materially affects the Trust Assets or Liabilities.

(b) The tax year of the Trust shall end on December 31 of each year.

(c) During the course of a tax year, whenever a material event relating to the
Trust’s Assets occurs, the Trustees shall, within a reasonable period of time
after such occurrence, prepare and mail to the Beneficiaries an interim report
describing such event. The occurrence of a material event need not be reported
in an interim report if an annual report pursuant to Section 5.8(a) will be
issued at approximately the same time that such interim report would be issued
and such annual report describes the material event as it would be discussed in
an interim report. The occurrence of a material event will be determined solely
by the Trustees or as may be required by the rules and regulations promulgated
by the Securities and Exchange Commission.

(d) The Trustees’ reports pursuant to this Section shall be in accordance with
Maryland law.

5.9 Federal Income Tax Information. As soon as practicable after the close of
each tax year, the Trustees shall mail to each Person who was a Beneficiary
during such year, a statement showing, on a per Unit basis, the information
necessary to enable a Beneficiary to determine its taxable income (if any) from
the Trust as determined for federal income tax purposes. In addition, after
receipt of a request in good faith, the Trustees shall furnish to any Person who
has been a Beneficiary at any time during the preceding year, at the expense of
such Person and at no cost to the Trust, a statement containing such further tax
information as is reasonably requested by such Person.

5.10 Books and Records. The Trustees shall maintain in respect of the Trust and
the holders of Units books and records relating to the Trust Assets, income and
liabilities of the Trust in such detail and for such period of time as may be
necessary to enable it to make full and proper accounting in respect thereof in
accordance with this Article V and to comply with applicable law. Such books and
records shall be maintained on a basis or bases of accounting necessary to
facilitate compliance with the tax reporting requirements of the Trust and the
reporting obligations of the Trustees under Section 5.2. Except as provided in
Section 5.8, nothing in this Agreement requires the Trustees to file any
accounting or seek approval of any court with respect to the administration of
the Trust or as a condition for managing any payment or distribution out of the
Trust Assets. Beneficiaries shall have the right upon 30 days’ prior written
notice delivered to the Trustees to inspect during normal business hours such
books and records (including financial statements); provided that, if so
requested, such Beneficiaries shall have entered into a confidentiality
agreement satisfactory in form and substance to the Trustees.

5.11 Appointment of Agents, etc.

(a) The Trustees shall be responsible for the general policies of the Trust and
for the general supervision of the activities of the Trust conducted by all
agents, advisors or managers of the Trust. The Trustees shall have the power to
appoint or contract with any Person or Persons as the Trustees may deem
necessary or proper for the transaction of all or any portion of the activities
of the Trust.

(b) The Trustees shall have the power to determine the terms and compensation of
any Person with whom it may contract pursuant to Section 5.11(a), subject to the
provisions of Section 5.12.

(c) The Trustees shall not be required to administer the Trust as their sole and
exclusive function and the Trustees may have other business interests and may
engage in other activities similar or in addition to those relating to the
Trust, including the rendering of advice or services of any kind to investors or
any other Persons and the management of other investments, subject to the
Trustees’ obligations under this Agreement and applicable law.

5.12 Fiduciary Duty.

(a) To the extent that, at law or in equity, the Trustees have duties (including
fiduciary duties) and liabilities relating thereto to the Trust, the
Beneficiaries or to any other Person, the Trustees acting under this Agreement
shall not be liable to the Trust, the Beneficiaries or to any other Person for
its good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they restrict the duties and liabilities of
the Trustees otherwise existing at law or in equity are agreed by the parties
hereto to replace such other duties and liabilities of the Trustees.

(b) Unless otherwise expressly provided herein:

(i) whenever a conflict of interest exists or arises between the Trustees or any
of their Affiliates, on the one hand, and the Trust or any Beneficiaries or any
other Person, on the other hand; or

(ii) whenever this Agreement or any other agreement contemplated herein or
therein provides that the Trustees shall act in a manner that is, or provides
terms that are, fair and reasonable to the Trust, any Beneficiaries or any other
Person, the Trustees shall resolve such conflict of interest, take such action
or provide such terms, considering in each case the relative interest of each
party (including its own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by the Trustees, the
resolution, action or terms so made, taken or provided by the Trustees shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or of any duty or obligation of the Trustees at law or in equity or otherwise.

(c) Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement the Trustees are permitted or
required to make a decision:

(i) in its “discretion” or under a grant of similar authority, the Trustees
shall be entitled to consider such interests and factors as it desires,
including its own interests, and, to the fullest extent permitted by applicable
law, shall have no duty or obligation to give any consideration to any interest
of or factors affecting the Trust, the Beneficiaries or any other Person; or

(ii) in its “good faith” or under another express standard, the Trustees shall
act under such express standard and shall not be subject to any other or
different standard.

(d) The Trustees and any Affiliate of the Trustees may engage in or possess an
interest in other profit-seeking or business ventures of any nature or
description, independently or with others, whether or not such ventures are
competitive with the Trust and the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to the Trustees. No Trustee who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Trust shall have any duty to communicate or
offer such opportunity to the Trust, and such Trustee shall not be liable to the
Trust or to the Beneficiaries for breach of any fiduciary or other duty by
reason of the fact that such Trustee pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Trust. Neither the Trust nor any Beneficiary shall have any
rights or obligations by virtue of this Agreement or the trust relationship
created hereby in or to such independent ventures or the income or profits or
losses derived therefrom, and the pursuit of such ventures, even if competitive
with the activities of the Trust, shall not be deemed wrongful or improper. Any
Trustee may engage or be interested in any financial or other transaction with
the Beneficiaries or any Affiliate of the Trust or the Beneficiaries, or may act
as depositary for, trustee or agent for, or act on any committee or body of
holders of, securities or other obligations of the Trust or the Beneficiaries or
their Affiliates.

ARTICLE VI
POWERS OF AND LIMITATIONS ON THE TRUSTEES

6.1 Limitations on Trustees. The Trustees shall not at any time, on behalf of
the Trust or Beneficiaries, enter into or engage in any trade or business except
as necessary for the orderly liquidation of the Trust Assets. The Trustees shall
be restricted to the holding, collection and sale of the Trust Assets and the
payment and distribution thereof for the purposes set forth in this Agreement
and to the conservation and protection of the Trust Assets and the
administration thereof in accordance with the provisions of this Agreement. In
no event shall the Trustees take any action which would jeopardize the status of
the Trust as a “liquidating trust” for federal, state or local income tax
purposes within the meaning of Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law. The Trustees shall not invest any of
the cash held as Trust Assets, except that the Trustees may invest in (i) direct
obligations of the United States of America or obligations of any agency or
instrumentality thereof which mature not later than one year from the date of
acquisition thereof, (ii) money market deposit accounts, checking accounts,
savings accounts, or certificates of deposit, or other time deposit accounts
which mature not later than one year from the date of acquisition thereof which
are issued by a commercial bank or savings institution organized under the laws
of the United States of America or any state thereof, or (iii) other temporary
investments not inconsistent with the Trust’s status as a liquidating trust for
tax purposes. Neither the Trustees nor any affiliate of the Trustees shall take
any action to facilitate or encourage trading in the Beneficial Interests or in
any instrument tied to the value of the Beneficial Interests such as due bill
trading.

6.2 Specific Powers of Trustees. Subject to the provisions of the terms and
conditions of this Agreement, the Trustees shall have the following specific
powers in addition to any powers conferred upon it by any other Section or
provision of this Agreement or any laws of the State of Maryland; provided that
the enumeration of the following powers shall not be considered in any way to
limit or control the power of the Trustees to act as specifically authorized by
any other Section or provision of this Agreement and to act in such a manner as
the Trustees may deem necessary or appropriate to conserve and protect the Trust
Assets or to confer on the Beneficiaries the benefits intended to be conferred
upon them by this Agreement:

(a) to determine the nature and amount of the consideration to be received with
respect to the sale or other disposition of, or the grant of interest in, the
Trust Assets;

(b) to collect, liquidate or otherwise convert into cash, or such other property
as it deems appropriate, all property, assets and rights in the Trust Assets,
and to pay, discharge, and satisfy all other claims, expenses, charges,
Liabilities and obligations existing with respect to the Trust Assets, the Trust
or the Trustees;

(c) to elect, appoint, engage or retain any Persons as agents, representatives
or independent contractors (including without limitation real estate advisors,
investment advisors, accountants, transfer agents, attorneys-at-law, managers,
appraisers, brokers, or otherwise) in one or more capacities, and to pay
reasonable compensation from the Trust Assets for services in as many capacities
as such Person may be so elected, appointed, engaged or retained (provided that
any such agreements or arrangements with a person or entity affiliated with the
Trustees shall be on terms no less favorable to the Trust than those available
to the Trust in similar agreements or arrangements with unaffiliated third
parties, and such agreements or arrangements shall be terminable, without
penalty, on 60 days prior written notice by the Trust), to prescribe the titles,
powers and duties, terms of service and other terms and conditions of the
election, appointment, engagement or retention of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Trustees to
agents, representatives, independent contractors or other Persons, including,
without limitation, the retention of Triple Net Properties, LLC and its
affiliates to provide various services to the Trust consistent with the types of
services and compensation terms previously applicable to the Company prior to
the formation of the Trust;

(d) to retain and set aside such funds out of the Trust Assets as the Trustees
shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, Liabilities and obligations of the Trust,
the Company or any Subsidiary; and (ii) the expenses of administering the Trust
Assets;

(e) to do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets held by the Trustees
pending sale or disposition thereof or distribution thereof to the
Beneficiaries;

(f) to institute or defend actions or judgments for declaratory relief or other
actions or judgments and to take such other action, in the name of the Trust or
the Company or as otherwise required, as the Trustees may deem necessary or
desirable to enforce any instruments, contracts, agreements, causes of action,
or rights relating to or forming a part of the Trust Assets;

(g) to determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate;

(h) to cancel, terminate, or amend any instruments, contracts, agreements,
obligations, or causes of action relating to or forming a part of the Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations, or causes of action may extend beyond the
terms of the Trust;

(i) in the event any of the property which is or may become a part of the Trust
Assets is situated in any state or other jurisdiction in which the Trustees are
not qualified to act as Trustees, to nominate and appoint an individual or
corporate trustee qualified to act in such state or other jurisdiction in
connection with the property situated in that state or other jurisdiction as a
trustee of such property and require from such trustee such security, if any, as
may be designated by the Trustees, which, in the sole discretion of the Trustees
may be paid out of the Trust Assets. The trustee so appointed shall have all the
rights, powers, privileges and duties and shall be subject to the conditions and
limitations of the Trust, except as limited by the Trustees and except where the
same may be modified by the laws of such state or other jurisdiction (in which
case, the laws of the state or other jurisdiction in which such trustee is
acting shall prevail to the extent necessary). Such trustee shall be answerable
to the Trustees herein appointed for all monies, assets and other property which
may be received by it in connection with the administration of such property.
The Trustees hereunder may remove such trustee, with or without cause, and
appoint a successor trustee at any time by the execution by the Trustees of a
written instrument declaring such trustee removed from office, and specifying
the effective date of removal;

(j) to cause any investments of any part of the Trust Assets to be registered
and held in its name or in the names of a nominee or nominees without increase
or decrease of liability with respect thereto;

(k) to terminate and dissolve any entities owned by the Trust; and

(1) to perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation, or cause of action relating to or
forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.

ARTICLE VII
CONCERNING THE TRUSTEES, BENEFICIARIES AND AGENTS

7.1 Generally. The Trustees accept and undertake to discharge the Trust, upon
the terms and conditions hereof, on behalf of the Beneficiaries. The Trustees
shall exercise such of the rights and powers vested in it by this Agreement in
good faith and in the best interests of the Beneficiaries. The Trustees shall
not be personally liable for any act or omission hereunder except as determined
by a final order of a court of competent jurisdiction for its own grossly
negligent action, its own grossly negligent failure to act, or its own fraud or
willful misconduct, in each case, as determined by a final order of a court of
competent jurisdiction from which no appeal can or is taken, except that:

(a) no successor Trustee shall be responsible for the acts or omissions of a
Trustee in office prior to the date on which it becomes a Trustee;

(b) the Trustees shall not be liable to the Beneficiaries for the acts or
omissions of an agent, advisor or manager of the Trust appointed by the Trustees
hereunder, except where the Trustees specifically direct the act of such Person,
delegates the authority to such Person to act where such Trustee was under a
duty not to delegate, does not use reasonable prudence in the selection or
retention of such Person, does not periodically review such person’s overall
performance and compliance with the terms of such delegation; conceals the act
or omission of such Person; or neglects to take reasonable steps to redress any
wrong committed by such Person when such Trustee is aware of such Person’s act
or omission; provided, however, that this subsection (b) shall not apply to acts
or omissions of any Affiliate of Trustees, or any of their respective employees;

(c) the Trustees shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Agreement, and no implied
covenants or obligations shall be read into this Agreement against the Trustees;

(d) in the absence of bad faith on the part of the Trustees, the Trustees may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustees and conforming to the requirements of this Agreement; but in the case
of any such certificates or opinions which are specifically required to be
furnished to the Trustees by any provision hereof, the Trustees shall be under a
duty to examine the same to determine whether or not they conform to the
requirements of this Agreement;

(e) the Trustees shall not be liable for any reasonable error of judgment made
in good faith; and

(f) the Trustees shall not be liable with respect to any action taken or omitted
to be taken by the Trustees in good faith in accordance with the terms and
conditions of this agreement and at the direction of Beneficiaries having
aggregate Units of at least one-third of the total Units held by all
Beneficiaries relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustees or exercising any right or
power conferred upon the Trustees under this Agreement.

7.2 Reliance by Trustees. Except as otherwise provided in Section 7.1:

(a) The Trustees may consult with legal counsel, auditors or other experts to be
selected by it and the advice or opinion of such counsel, auditors, or other
experts shall be full and complete personal protection to the Trustees and
agents of the Trust in respect of any action taken or suffered by the Trustees
in good faith and in the reliance on, or in accordance with, such advice or
opinion.

(b) Persons dealing with the Trustees shall look only to the Trust Assets to
satisfy any liability incurred by the Trustees to such Person in carrying out
the terms of the Trust, and the Trustees shall have no personal or individual
obligation to satisfy any such liability.

(c) As far as reasonably practicable, the Trustees shall cause any written
instrument creating an obligation of the Trust to include a reference to this
Agreement and to provide that neither the Beneficiaries, the Trustees nor their
agents shall be liable thereunder, and that the other parties to such instrument
shall look solely to the Trust Assets for the payment of any claim thereunder or
the performance thereof; provided that the omission of such provision from any
such instrument shall not render the Beneficiaries, the Trustees or their agents
liable, nor shall the Trustees be liable to anyone for such omission.

7.3 Limitation on Liability to Third Persons. No Beneficiary shall be subject to
any personal liability whatsoever, in tort, contract, or otherwise, to any
Person in connection with the Trust Assets or the affairs of the Trust, and, to
the fullest extent permitted by law, no Trustees or agent of the Trust shall be
subject to any personal liability whatsoever in tort, contract, or otherwise, to
any Beneficiary or any other Person in connection with the Trust Assets or the
affairs of the Trust, except to the extent determined by a court of competent
jurisdiction from which no appeal can be or is taken, to have resulted from the
gross negligence, fraud or willful misconduct knowingly and intentionally
committed in bad faith by such Trustees or agent of the Trust. All such other
Persons shall look solely to the Trust Assets for satisfaction of claims of any
nature arising in connection with the affairs of the Trust. The Trustees shall,
at all times, at the expense of the Trust, maintain insurance for the protection
of the Trust Assets, its Beneficiaries, the Trustees and agents in such amount
as the Trustees shall deem adequate to cover all foreseeable liability to the
extent available at reasonable rates.

7.4 Recitals. Any written instrument creating an obligation of the Trust shall
be conclusively taken to have been executed or done by a Trustee or agent of the
Trust only in its capacity as Trustee under this Agreement, or in its capacity
as an agent of the Trust.

7.5 Indemnification. The Trustees and each Person appointed by the Trustees
pursuant to Section 5.11, and the directors, officers, employees and agents of
each such Person (each an “Indemnified Person” and collectively the “Indemnified
Persons”), shall, to the fullest extent permitted by law, be indemnified out of
the Trust Assets against all liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise or as fines and penalties, and counsel
fees, reasonably incurred by the Indemnified Persons in connection with the
defense or disposition of any action, suit or other proceeding by the Trust or
any other Person, whether civil or criminal, in which the Indemnified Person may
be involved or with which the Indemnified Person may be threatened: (i) in the
case of the Trustees or a Person appointed by the Trustees pursuant to Section
5.11, while in office or thereafter, by reason of his being or having been such
a Trustee or agent including, without limitation, in connection with or arising
out of any action, suit or other proceeding based on any alleged breach of duty,
neglect, error, misstatement, misleading statement, omission or act of the
Trustees or any such Person in such capacity: and (iii) in the case of any
director, officer or agent of any such Person, by reason of any such Person
exercising or failing to exercise any right or power hereunder; provided that
the Indemnified Person shall not be entitled to such indemnification with
respect to any matter as to which the Indemnified Person shall have been
adjudicated by a final order of a court of competent jurisdiction from which no
appeal can be or is taken, to have acted with gross negligence, fraud or willful
misconduct knowingly and intentionally committed in bad faith. The rights
accruing to any Indemnified Person under these provisions shall not exclude any
other right to which the Indemnified Person may be lawfully entitled; provided
that no Indemnified Person may satisfy any right of indemnity or reimbursement
granted herein, or to which the Indemnified Person may be otherwise entitled,
except out of the Trust Assets, and no Beneficiary shall be personally liable to
any person with respect to any claim for indemnity or reimbursement or
otherwise. The Trustees may make advance payments in connection with
indemnification under this Section 7.5, provided that the Indemnified Person
shall have given a written undertaking to repay any amount advanced to the
Indemnified Person and to reimburse the Trust in the event that it is
subsequently determined that the Indemnified Person is not entitled to such
indemnification. The Trustees may purchase such insurance as it believes, in the
exercise of its discretion, adequately insures that each Indemnified Person
shall be indemnified against any such loss, liability, or damage pursuant to
this Section 7.5. Nothing contained herein shall restrict the right of the
Trustees to indemnify or reimburse such Indemnified Person in any proper case,
even though not specifically provided for herein, nor shall anything contained
herein restrict the right of any such Indemnified Person to contribution under
applicable law.

ARTICLE VIII
PROTECTION OF PERSONS DEALING WITH THE TRUSTEES

8.1 Action by Trustees. At any time there is more than one Trustee, all action
with respect to the disposition and distribution of the Trust Assets required or
permitted to be taken by the Trustee, in its capacity as Trustee, shall be taken
by approval, consent, vote or resolution authorized by at least a majority of
the Trustees.

8.2 Reliance on Statements by Trustees. Any Person dealing with the Trustees
shall be fully protected in relying upon a certificate signed by the Trustee,
stating that it has authority take any action under the Trust. Any Person
dealing with the Trustees shall be fully protected in relying upon the Trustees’
certificate setting forth the facts concerning the action taken by the Trustees
pursuant to this Agreement, including the aggregate number of Units held by the
Beneficiaries causing such action to be taken.

ARTICLE IX
COMPENSATION OF TRUSTEES

9.1 Amount of Compensation. In lieu of commissions or other compensation fixed
by law for the Trustees, the Trustees shall receive as compensation for services
as Trustees hereunder the amounts set forth in Schedule A attached hereto, or as
may subsequently be approved by Beneficiaries having a majority of the total
Units present in person or by proxy at any meeting validly called for such
purpose pursuant to Section 12 hereof.

9.2 Expenses. The Trustees shall be reimbursed from the Trust Assets for all
expenses reasonably incurred, and appropriately documented, by the Trustees in
the performance of the Trustees’ duties in accordance with this Agreement.

ARTICLE X
TRUSTEES AND SUCCESSOR TRUSTEES

10.1 Number and Qualification of Trustees.

(a) Subject to the provisions of Section 10.3 relating to the period pending the
appointment of a successor Trustee, there shall be five Trustees of this Trust,
which shall be citizens and residents of or a corporation or other entity which
is incorporated or formed under the laws of a state of the United States and, if
a corporation, it shall be authorized to act as a corporate fiduciary under the
laws of the State of Maryland or such other jurisdiction as shall be determined
by the Trustee in its sole discretion. The number of Trustees may be increased
or decreased from time to time by the Trustees.

(b) If a corporate Trustee shall ever change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other bank or
trust company, such corporate trustee shall be deemed to be a continuing entity
and shall continue to act as a trustee hereunder with the same liabilities,
duties, powers, titles, discretions, and privileges as are herein specified for
a Trustee.

10.2 Resignation and Removal. Any Trustee may resign and be discharged from the
Trust hereby created by giving written notice to the Beneficiaries at their
respective addresses as they appear on the records of the Trustees. Such
resignation shall become effective upon the appointment of such Trustee’s
successor, and such successor’s acceptance of such appointment, whichever is
earlier. Any Trustee may be removed at any time, with cause, by Beneficiaries
having aggregate Units of at least a majority of the total Units held by all
Beneficiaries. Any Trustee may be removed at any time, without cause, by
Beneficiaries having aggregate Units of at least two-thirds of the total Units
held by all Beneficiaries.

10.3 Appointment of Successor. Should at any time a Trustee resign or be
removed, die, become mentally incompetent or incapable of action (as determined
by the Beneficiaries holding Units representing an aggregate of at least a
majority of the total Beneficial Interests in the Trust), or be adjudged
bankrupt or insolvent, unless any remaining Trustees shall decrease the number
of Trustees of the Trust pursuant to Section 10.1 hereof, or shall the number of
Trustees be increased in accordance with Section 10.3 hereof, a vacancy shall be
deemed to exist and a successor shall be appointed by any remaining Trustees. If
(i) such a vacancy is not filled by any remaining Trustees within ninety
(90) days, and the remaining Trustees, if any, have notified the Beneficiaries
of their inability to fill such vacancy or (ii) there is no remaining Trustee
then, the Beneficiaries may, pursuant to Article 12 hereof, call a meeting to
appoint a successor Trustee by Beneficiaries holding Units representing an
aggregate of at least a majority of the total Beneficial Interests in the Trust
present at the meeting, in person or by proxy. Pending the appointment of a
successor Trustee, the remaining Trustee or Trustees then serving may take any
action in the manner set forth in Section 8.1.

10.4 Acceptance of Appointment by Successor Trustee. Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall file one counterpart with the books and records of the Trust
and, in case of a resignation, deliver one counterpart to the retiring Trustee.
Thereupon such successor Trustee shall, without any further act, become vested
with all the estates, properties, rights, powers, trusts, and duties of its
predecessor in the Trust hereunder with like effect as if originally named
therein; but the former Trustee shall nevertheless, when requested in writing by
the successor Trustee, execute and deliver an instrument or instruments
conveying and transferring to such successor Trustee upon the trust herein
expressed, all the estates, properties, rights, powers, and trusts of such
retiring Trustee, and it shall duly assign, transfer, and deliver to such
successor Trustee all property and money held by such Trustee hereunder.

10.5 Bonds. Unless required by the Board prior to the Transfer Date, or unless a
bond is required by law, no bond shall be required of any original Trustees
hereunder. Unless a bond is required by law and such requirement cannot be
waived by or with approval of the Beneficiaries holding aggregate Units of at
least a majority of the total Units held by all Beneficiaries, no bond shall be
required of any successor Trustee hereunder. If a bond is required by law, no
surety or security with respect to such bond shall be required unless required
by law and such requirement cannot be waived by or with approval of the
Beneficiaries or unless required by the Board. If a bond is required by the
Board or by law, the Board or the Trustees, as the case may be, shall determine
whether, and to what extent, a surety or security with respect to such bond
shall be required. The cost of any such bond shall be borne by the Trust.

ARTICLE XI
CONCERNING THE BENEFICIARIES

11.1 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced: (i) by any instrument or any number of
instruments of similar tenor executed by the Beneficiaries in person or by agent
or attorney appointed in writing; or (ii) by the record of the Beneficiaries
voting in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XII.

11.2 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right
by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustees upon or
under or with respect to the Trust Assets or the agreements relating to or
forming part of the Trust Assets, and the Beneficiaries (by their acceptance of
any distribution made to them pursuant to this Agreement) waive any such right.

11.3 Requirement of Undertaking. The Trustees may request any court to require,
and any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Agreement, or in any suit against the Trustees
for any action taken or omitted to be taken by them as Trustees, the filing by
any party litigant in such suit of an undertaking to pay the costs of such suit,
and such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided that the provisions of this Section 11.3 shall not apply to
any suit by the Trustees.

ARTICLE XII
MEETING OF BENEFICIARIES

12.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit
Beneficiaries to take either acting alone or with the Trustees.

12.2 Meeting Called by Trustees. The Trustees may at any time call a meeting of
the Beneficiaries to be held at such time and at such place as the Trustees
shall determine. Written notice of every meeting of the Beneficiaries shall be
given by the Trustees (except as provided in Section 12.3), which written notice
shall set forth the time and place of such meeting and in general terms the
action proposed to be taken at such meeting, and shall be mailed not more than
60 nor less than 10 days before such meeting is to be held to all of the
Beneficiaries of record not more than 60 days before the date of such meeting.
The notice shall be directed to the Beneficiaries at their respective addresses
as they appear in the records of the Trust.

12.3 Meeting Called on Request of Beneficiaries. Within 30 days after written
request to the Trustees by Beneficiaries holding an aggregate of at least 25% of
the total Units held by all Beneficiaries to call a meeting of all
Beneficiaries, which written request shall specify in reasonable detail the
action proposed to be taken, the Trustees shall proceed under the provisions of
Section 12.2 to call a meeting of the Beneficiaries, and if the Trustees fail to
call such meeting within such 30 day period then such meeting may be called by
such Beneficiaries, or their designated representatives, requesting such
meeting.

12.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries either in person or
by his proxy duly authorized in writing. The signature of the Beneficiary on
such written authorization need not be witnessed or notarized. Each Beneficiary
shall be entitled to a number of votes equal to the number of Units held by such
Beneficiary as of the applicable record date.

12.5 Quorum. Except as otherwise required by this Agreement or law,
Beneficiaries holding at least one-third of the total Units held by all
Beneficiaries shall be necessary to constitute a quorum at any meeting of
Beneficiaries for the transaction of business. If less than a quorum be present,
Beneficiaries having aggregate Units of at least a majority of the total Units
held by all Beneficiaries represented at the meeting may adjourn such meeting
with the same effect and for all intents and purposes as though a quorum had
been present. Except to the extent a different percentage is specified in this
Agreement for a particular matter or is required by law, when a quorum is
present, the approval of Beneficiaries having aggregate Units of at least a
majority of the total Units present or represented by proxy at such meeting
shall be required for taking action on any matter voted on by the Beneficiaries.

12.6 Adjournment of Meeting. Subject to Section 12.5, any meeting of
Beneficiaries may be adjourned from time to time and a meeting may be held at
such adjourned time and place without further notice.

12.7 Conduct of Meetings. The Trustees shall appoint the Chairman and the
Secretary of the meeting. The vote upon any resolution submitted to any meeting
of Beneficiaries shall be by written ballot. An Inspector of Votes, appointed by
the Chairman of the meeting, shall count all votes cast at the meeting for or
against any resolution and shall make and file with the Secretary of the meeting
their verified written report.

12.8 Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustees to be preserved by them. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.

ARTICLE XIII
AMENDMENTS

13.1 Consent of Beneficiaries. At the written direction or with the written
consent of Beneficiaries holding at least a majority of the total Units present,
in person or by proxy, at any meeting validly called for such purpose pursuant
to Section 12 hereof, or such greater or lesser percentage as shall be specified
in this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Trustees shall promptly make and
execute a declaration amending this Agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or amendments thereto; provided that no such amendment shall
increase the potential liability of the Trustees hereunder without the written
consent of the Trustees; provided, further, that no such amendment shall permit
the Trustees to engage in any activity prohibited by Section 6.1 hereof or
affect the Beneficiaries’ rights to receive their pro rata shares of the Trust
Assets at the time of any distribution, and no such amendment shall jeopardize
the status of the Trust as a “liquidating trust” for federal, state, or local
income tax purposes within the meaning of Treasury Regulation
Section 301.7701-4(d) and any analogous provision of state or local law or
jeopardize the Beneficiaries treatment as other than the owners of their
respective shares of the Trust’s taxable income pursuant to Section 671 through
679 of the Code and any analogous provision of state or local law.

13.2 Notice and Effect of Amendment. Promptly after the execution by the
Trustees of any such declaration of amendment, the Trustees shall give notice of
the substance of such amendment to the Beneficiaries or, in lieu thereof, the
Trustees may send a copy of the amendment to each Beneficiary. Upon the
execution of any such declaration of amendment by the Trustees, this Agreement
shall be deemed to be modified and amended in accordance therewith and the
respective rights, limitations of rights, obligations, duties, and immunities of
the Trustees and the Beneficiaries under this Agreement shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall thereby be deemed to be part of the terms and conditions of this
Agreement for any and all purposes.

ARTICLE XIV
MISCELLANEOUS PROVISIONS

14.1 Filing Documents. This Agreement shall be filed or recorded in such office
or offices as the Trustees may determine to be necessary or desirable. A copy of
this Agreement and all amendments thereof shall be maintained in the office of
the Trustees and shall be available at all times during regular business hours
for inspection by any Beneficiary or his duly authorized representative. The
Trustees shall file or record any amendment of this Agreement in the same places
where the original Agreement is filed or recorded. The Trustees shall file or
record any instrument which relates to any change in the office of the Trustees
in the same places where the original Agreement is filed or recorded.

14.2 Intention of Parties to Establish Trust. This Agreement is not intended to
create, and shall not be interpreted as creating, a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.

14.3 Beneficiaries Have No Rights or Privileges as Stockholders of the Company.
Except as expressly provided in this Agreement or under applicable law, the
Beneficiaries (by their vote with respect to the Plan and/or their acceptance of
any distributions made to them pursuant to this Agreement) shall have no rights
or privileges attributable to their former status as stockholders of the
Company.

14.4 Laws as to Construction. This Agreement and the trust created hereby shall
be governed by and construed in accordance with the laws of the State of
Maryland. The Trustees, the Company and the Beneficiaries (by their acceptance
of any distributions made to them pursuant to this Agreement) consent and agree
that this Agreement shall be governed by and construed in accordance with such
laws. The Trustees may amend this Agreement to provide for the creation of a new
trust governed by the laws of another jurisdiction to which the Retained Assets
and Liabilities shall be assigned.

14.5 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

14.6 Notices. Any notice or other communication by the Trustees to any
Beneficiary shall be deemed to have been sufficiently given, for all purposes,
if deposited, postage prepaid, in the post office or letter box addressed to
such Person at his address as shown in the records of the Trust.

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or sent telecopier to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice:

(a) If to the Trustees:

G REIT Liquidating Trust
1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
Attention: Trustees
Facsimile: (714) 667-0315

(b) If to the Company:

G REIT, Inc.
1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
Attention: Chief Executive Officer
Facsimile: (714) 667-0315

14.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same instrument.

1

IN WITNESS WHEREOF, G REIT, Inc. has caused this Agreement to be executed by an
authorized officer, and the Trustees herein have executed this Agreement,
effective this 22nd day of January, 2008.

G REIT, INC.

By: /s/ Scott D. Peters
Name: Scott D. Peters
Title: Chief Executive Officer and President


TRUSTEES:

/s/ Gary Hunt
Name: Gary H. Hunt
Title: Trustee


/s/ W. Brand Inlow
Name: W. Brand Inlow
Title: Trustee


/s/ Edward Johnson
Name: Edward A. Johnson
Title: Trustee


/s/ D. Fleet Wallace
Name: D. Fleet Wallace
Title: Trustee


/s/ Gary T. Wescombe
Name: Gary T. Wescombe
Title: Trustee


2